Citation Nr: 0330560	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  00-10 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a generalized anxiety disorder.

2.  Entitlement to an initial rating in excess of 10 percent 
for open angle glaucoma.

3.  Entitlement to an initial compensable rating for open 
angle glaucoma.

4.  Entitlement to service connection for pounding of the 
heart and chronic cardiac arrhythmia.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for swollen painful 
joints due to undiagnosed illness.





REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had unverified active service from June 1979 to 
June 1982 and verified active service from October 1984 to 
June 1998.  The veteran also had service in Southwest Asia 
from August 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

During the pendency of the appeal, the veteran requested a 
hearing at the RO and a hearing before a Veterans Law Judge 
sitting at the RO.  The record reveals that the veteran 
failed to report for both hearings.  Therefore, the Board 
will proceed with the issues on appeal.

In a September 2003 written statement, the veteran withdrew 
his appeal for the issue of service connection for post-
traumatic stress disorder.

In the October 2003 written brief, the veteran's 
representative appears to have raised the issues of 
entitlement to service connection for hypertension, pounding 
of the heart and chronic cardiac arrhythmia due to 
undiagnosed illness.  The Board notes that these issues have 
been developed on a direct basis, without consideration of 
38 C.F.R. § 3.317.  The Board refers these issues to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  The veteran's service-connected general anxiety disorder 
is manifested by occupational and social impairment with 
moderate symptoms of depressed mood, and anxiety.


CONCLUSION OF LAW

The criteria for a 30 percent rating for a general anxiety 
disorder have been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R.§ 4.7, Part 4, Diagnostic Code 9400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).  Information means 
non-evidentiary facts, such as the veteran's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) overruled in part by Kuzma 
v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003); 
VAOPGCPREC 11-2000 (Nov. 27, 2000) (determining that the 
VCAA is more favorable to claimants than the law in effect 
prior to its enactment).  As discussed below, VA fulfilled 
its duties to inform and assist the appellant on this claim.  
Accordingly, the Board can issue a final decision because 
all notice and duty to assist requirements have been fully 
satisfied, and the appellant is not prejudiced by appellate 
review.

Sufficient information concerning the appellant was of 
record at the time that he filed his claim.  In the March 
2000 statement of the case, a March 2001 letter from the RO, 
and a March 2003 supplemental statement of the case, VA 
informed the appellant of the type of evidence needed to 
substantiate his claim for an initial rating for his general 
anxiety disorder.  The appellant was also advised that VA 
would assist in obtaining identified records, but that it 
was appellant's duty to provide enough information for VA to 
obtain the records.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claim and has indicated which portion of that 
information and evidence, if any, is to be provided by him 
and which portion, if any, VA would attempt to obtain on his 
behalf.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the statement of the 
case, the supplemental statements of the case, and the 
letter from the RO informed the appellant of the information 
and evidence needed to substantiate his claim and complied 
with VA's notification requirements.

As for VA's duty to obtain any medical examinations, which 
was fulfilled by providing a VA examination to the appellant 
in 1998 and 2001.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having 
determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 
(Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).





II.  Applicable Law.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2003) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
Board has reviewed all evidence of record pertaining to the 
history of the veteran's appeal. The Board has found nothing 
in the historical record that would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes. Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities.

The veteran has appealed the rating decision assigning an 
initial noncompensable disability rating for a general 
anxiety disorder. 38 C.F.R. § 4.71a. The rule from Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) (Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance) is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability. Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of 
time based on the facts found - a practice known as "staged" 
ratings. See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran. 38 C.F.R. § 4.3 (2003).

A rating of 10 percent is assigned for a general anxiety 
disorder when it results in occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A rating of 30 percent is warranted when a mental disorder 
results in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events). 38 C.F.R. § 4.130, Diagnostic Code 9400.

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.

A GAF rating is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness. Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994). A GAF score of 51-
60 is defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers)."

The Board finds that the evidence of record more nearly 
approximates the criteria for a 30 percent rating under 
Diagnostic Code 9400.  

According to a May 2001 VA psychiatric examination report, 
the VA psychiatrist indicated that he had carefully reviewed 
the veteran's claims file.  He noted that an October 1998 VA 
examiner had diagnosed the veteran with generalized anxiety 
disorder ("Persian Gulf War Syndrome") and a GAF score of 55 
relating to his service-connected psychiatric disorder, with 
an overall GAF score of 68.  The May 2001 VA psychiatrists 
discussed the evidence of record dated after the October 
1998 VA psychiatric examination report.  A December 2000 VA 
psychiatry resident diagnosed the veteran with a GAF of 65 
with no definite diagnosis of a psychiatric disorder.  

The May 2001 VA psychiatrist diagnosed the veteran with 
general anxiety disorder with a GAF score of 61-70 during 
the previous year and at the time of examination.  The VA 
psychiatrist commented that the veteran complained of memory 
problems and ongoing anxiety symptoms in the presence of 
documented pulmonary sarcoidosis.  The veteran was able to 
attend college and maintain a B and C average.  The examiner 
noted that the veteran was able to work, although at the 
time he was not employed.  The veteran reported that he had 
recently resigned from his job because he felt that he 
should have received a promotion.  The VA psychiatrist 
concluded that the veteran's level of psychiatric impairment 
was not great.

Based on a review of the record, the Board finds that the 
evidence more nearly approximates the criteria for a 30 
percent rating.  Diagnostic Code 9400.

This same evidence, however, does not support a rating in 
excess of 30 percent. The recent examination showed no 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech, panic attacks, difficulty in 
understanding complex commands; impairment of memory or 
impaired judgment. Thus, a rating in excess of 30 percent is 
not warranted. Diagnostic Code 9400.

The Board has considered the evidence of record that favors 
the veteran's claim for a possible rating in excess of 30 
percent, which essentially is comprised of the medical 
evidence previously discussed and the written statements 
submitted by the veteran.  Nevertheless, the Board finds 
that this favorable evidence is outweighed by the evidence 
discussed in the preceding paragraphs.  It is important to 
note that, as a layperson untrained in the fields of 
medicine and/or science, the veteran is not competent to 
render medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

In reaching this decision, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue. However, that doctrine is not for application in this 
case because the preponderance of the evidence is against a 
rating in excess of 30 percent. See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107 (West 2002).


ORDER

An increased rating of 30 percent for a general anxiety 
disorder is granted subject to the law and regulations 
governing the payment of monetary benefits.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see also 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (VA regulations 
implementing the VCAA).  The VCAA redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In order to comply with the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Quartuccio 
v. Principi, 16 Vet. App. 183, the veteran should be 
notified of the evidence and information for which he is 
responsible and that which VA is responsible.  While veteran 
was furnished with letters issued in March 2001 and March 
2003 addressing the VCAA, these letters did not specifically 
address the veteran's claims on appeal for entitlement to an 
initial rating in excess of 10 percent for open angle 
glaucoma; entitlement to an initial compensable rating for 
pulmonary sarcoidosis; entitlement to service connection for 
pounding of the heart and chronic cardiac arrhythmia; 
entitlement to service connection for hypertension; and 
entitlement to service connection for swollen painful joints 
due to undiagnosed illness. The Board no longer has 
authority to attempt to cure VCAA deficiencies.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, a remand in 
necessary to ensure compliance with the provisions of the 
VCAA, VA implementing regulations, and the Court's decision 
in Quartuccio.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. 
Cir. 2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify letter is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, given 
that these issues are being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

The veteran should also be informed in writing of the recent 
amendments to 38 C.F.R. § 3.317 regarding claims due to 
undiagnosed illness, which became effective June 10, 2003.  
See 68 Fed. Reg. 34,539 (June 10, 2003).  The veteran is 
entitled to the application of the versions of the 
regulations that are more favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); but see, 
VAOPGCPREC 3-2000 (April 10, 2000), published at 65 Fed. 
Reg. 33,422 (2000) (only the earlier version of the 
regulation is to be applied for the period prior to the 
effective date of the change).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs; and any 
other applicable legal precedent are 
fully complied with and satisfied, 
including informing the veteran of the 
period of time which he has to submit 
additional evidence.

Particularly, the RO must notify 
the veteran as to what evidence is 
needed to support his claims, which 
are listed on the title page of 
this action, what evidence VA will 
develop, and what evidence the 
veteran must furnish to warrant a 
favorable decision.  

2.  After any records obtained as a 
result of the foregoing development have 
been associated with the claims folder, 
the RO should schedule the veteran for 
an appropriate examination(s) to 
determine whether the veteran currently 
has the following disabilities:  
hypertension, pounding of the heart and 
chronic cardiac arrhythmia, and/or 
swollen joints due to an undiagnosed 
illness.  All indicated tests and 
studies should be accomplished.  Based 
upon review of the claims file and 
examination of the veteran, the examiner 
should offer an opinion as to the 
etiology of the disabilities shown to be 
currently present, which are claimed by 
the veteran to be causally related to 
his military service or to an 
undiagnosed illness.  

The physician should support the 
opinions by discussing medical 
principles as applied to specific 
medical evidence in this case, 
including whether it is "likely," 
"at least as likely as not," or 
"unlikely" that any current is 
proximately due to or the result of 
the veteran's active duty service, 
to include time in the Persian 
Gulf. ("As likely as not" does not 
mean within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.)

If, in the examiner's opinion, the 
veteran does not cooperate, then 
please have the examiner review the 
record and address the foregoing 
questions based on a review of the 
record without a physical 
examination.

If it is not medically possible to 
make the foregoing findings, the 
examiner should state this and 
explain why.

3.  In addition, the RO should arrange 
for VA examination by a vision 
specialist to determine the nature and 
extent of the veteran's glaucoma.  The 
Board notes that in 38 C.F.R. § 4.76, 
pertaining to examination of visual 
fields, it is stated that the usual 
perimetric methods should be employed, 
using a standard perimeter and a 3-
millimeter white test object.  In 
addition to providing a current 
examination, the examiner should be 
requested to review the VA eye 
examination reports, including the 
August 2001 report.  The claims file 
must be made available to the examiner 
for review of pertinent documents.  

4.  The RO should also schedule the 
veteran for a VA examination to 
determine the to determine the nature 
and extent of the veteran's pulmonary 
sarcoidosis. All indicated studies must 
be conducted, including a respiratory 
examination.  All indicated studies and 
tests should be accomplished, and the 
veteran's FEV-1, FEV-1/FVC, and DLCO 
must be documented.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  After the examination and 
a review of the evidence in the claims 
folder, the VA examiner should provide 
opinions as to following questions:

(a) Whether pulmonary involvement 
requires systemic high dose 
(therapeutic) corticosteroids for 
control or chronic low dose 
(maintenance) or intermittent 
corticosteroids;

(b) Whether pulmonary 
manifestations and symptoms 
resulting currently from 
sarcoidosis may be distinguished 
from those resulting from bronchial 
asthma or COPD or any other 
pulmonary disease existing 
currently; and if so, describe the 
degree of disability resulting from 
sarcoidosis as opposed to other 
disorders; and if the other 
disorders are related to the 
sarcoidosis, explain the nature of 
that relationship.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full. If any 
development is incomplete, appropriate 
corrective action is to be implemented. 

6.  Then, the RO should readjudicate the 
appellant's claims, considering any 
additional evidence obtained by the RO, 
to include any relevant amendments to 
the law, including 38 C.F.R. § 3.317, 
which became effective June 10, 2003.  
See 68 Fed. Reg. 34,539 (June 10, 2003).  
The veteran is entitled to the 
application of the versions of the 
regulations that are more favorable to 
him.  Karnas, 1 Vet. App. 312-13; but 
see, VAOPGCPREC 3-2000 (April 10, 2000), 
published at 65 Fed. Reg. 33,422 (2000) 
(only the earlier version of the 
regulation is to be applied for the 
period prior to the effective date of 
the change).  If the determination 
remains unfavorable to the appellant, he 
and his representative should be 
provided with a supplemental statement 
of the case, to include notice of the 
amended regulation of 38 C.F.R. § 3.317, 
and be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



